DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JIMIKA MASON and JOEL AVILEZ,
                            Appellants,

                                    v.

                THE ADVANCEMENT OF EDUCATION
                  IN SCHOLARS CORPORATION,
                           Appellee.

                              No. 4D17-3241

                          [September 6, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
2017-CA-008861.

   Jimika Mason and Joel Avilez, Hollywood, pro se.

  Howard M. Camerik of GrayRobinson, P.A, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.